DETAILED ACTION
	This is the first office action for US Application 17/346,698 for a Puzzle Box Lid Holder.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,910,038 to Zheng.  Regarding claim 1, Zheng discloses a holder (120… see figs 3A and 3B) that can be used for a puzzle box lid.  The holder comprises a top surface, a bottom surface, a side surface, and a slot (136) formed into the side surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng.  Regarding claim 1, Zheng discloses a holder (120… see figs. 3A and 3B) that can be used for a box lid.  The holder comprises a top surface, a bottom surface, a pair of opposing side surfaces, a rear surface, and a front surface with a slot (136) therein.  Zheng does not disclose the rear surface as having an upper portion angled relative to a lower portion.  However, the specific shape of the holder is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention as an aesthetic choice.
Regarding claim 2, the slot is substantially parallel to the bottom surface (see fig. 3B).  Regarding claim 3, the slot is positioned at an angle (an angle of zero) relative to the bottom surface.  Regarding claim 4, the angle is between 0 degrees and 45 degrees (the angle is 0).
Regarding claim 5, Zheng does not disclose the angle as between 15 and 35 degrees.  However, the specific angle is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know that the angle of the slot could be altered dependent on a desired support angle for a piece supported in the slot.
Regarding claim 6, Zheng discloses the holder (118) as having a slot (between 126, 128 and 130) that extends across an entire width of the front surface (124).
Regarding claim 7, Zheng does not disclose the slot as extending up to 3 inches across a width of each of the pair of opposing side surfaces.  However, the specific dimensions of the slot are a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to alter the dimensions of the slot to complement a piece supported by the slot.
Regarding claim 12 Zheng does not disclose the slot as having a height of approximately .2 inches and a depth of approximately 3 inches.  However, the specific dimensions of the slot are a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to alter the dimensions of the slot to complement a piece supported by the slot.
Regarding claim 13, Zheng discloses the holder as comprising a select one of a wood, a metal, a plastic or a ceramic (see col. 13, lines 10-15).
Claim(s) 1-7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of official notice provided by the Examiner.  Zheng does not disclose the holder as having a waterproof or anti-microbial protective coating.  However, the Examiner is providing official notice that protective coatings are well known in the art.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized a waterproof coating or a anti-microbial coating on the holder of Zheng.  One of ordinary skill in the art would have been motivated to protect the holder from water damage and limit bacterial exposure.
 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 14-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0320349 to Necessary
US 2022/0247851 to Willinsky
US 2022/0305372 to Stephenson	US 5145062 to Crispi
US 10371311 to Naylor-Warren
US 2005/0072892 to Fell
US D938272 to Johnson
US D938823 to Johnson
US D652457 to Robins
The above prior art discloses various supporting bases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632